TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00163-CR


In re Sylvester Majors





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 925573, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Sylvester Majors, acting pro se, appeals the district court's order denying his motion
for post-conviction DNA testing.  We affirm the order.
Majors is serving the thirty-eight year prison sentence imposed following his
conviction for aggravated assault.  As described in this Court's opinion affirming the conviction,
Majors entered a closed restaurant through the back door and robbed the manager.  During the course
of the robbery, Majors stabbed the manager in the abdomen and another restaurant employee in the
hip.  Both victims testified at appellant's trial.  The knife was not recovered.  See Majors v. State,
No. 03-93-00239-CR (Tex. App.--Austin Apr. 20, 1994, pet. ref'd) (not designated for publication).
In his motion, Majors sought DNA testing of vomit and blood found on his shirt
following his arrest shortly after the robbery, fingerprints found at the restaurant, and the knife.  In
neither his motion nor his brief to this Court does Majors contend that identity was an issue in this
case.  See Tex. Code Crim. Proc. Ann. art. 64.03(a)(1)(B) (West 2006).  To the contrary, Majors
admits being in the restaurant.  He argues, however, that he was intoxicated and ill, and that he left
without entering the kitchen where the robbery took place.  He contends that DNA testing of the
vomit and blood on his shirt would confirm his exculpatory story that he was ill and had cut himself
while shaving, DNA testing of the fingerprints would show that he left the restaurant through the
front door, and DNA testing of the knife would prove that he never threatened anyone with it.
As previously mentioned, the knife used in the robbery was never recovered, so DNA
testing of the weapon is impossible.  See id. art. 64.03(a)(1)(A)(i).  Fingerprint evidence that Majors
left the restaurant through the front door, if it exists, would not prove that he did not later reenter
through the back door.  Similarly, proof that the vomit and blood on Majors's shirt belonged to him
would not exculpate him as to the robbery.  The district court could reasonably conclude that Majors
failed to establish that he would not have been convicted if exculpatory results had been obtained
through DNA testing.  See id. art. 64.03(a)(2)(A).
The order denying DNA testing is affirmed.


				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   August 10, 2007
Do Not Publish